Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2018

                                      No. 04-18-00406-CR

                                   Ryan Monroe JACKSON,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1657-CR-B
                           Honorable Gary L. Steel, Judge Presiding


                                         ORDER
       On May 31, 2018, appellant filed a notice of appeal. On July 16, 2018, appellant filed a
docketing statement with this Court, stating that the reporter’s record was requested on June 11,
2018, and that the court reporter who took the record was Richard Roberts.

        On September 20, 2018, the day the reporter’s record was due, Richard Roberts filed
three volumes of the reporter’s record. Therefore, this Court set the appellant’s briefing deadline
for October 22, 2018. On October 18, 2018, appellant filed a motion for extension of time to file
his brief. This Court granted the motion and extended the deadline to November 21, 2018. On
November 21, 2018, appellant filed a second motion for extension of time. This Court again
granted the motion and extended the deadline to December 21, 2018, but explained that no
further extensions would be granted.

        On December 4, 2018, court reporter Patricia Wagner filed a notification of late
reporter’s record in which she apologizes to the Court, explaining that appellant’s attorney had
made her aware of the need to prepare a reporter’s record in October and that she had
meant to file a notification of late record in October. Later, she looked up this appeal on this
Court’s website and saw that there was no longer a due date for the reporter’s record. She states
that she then emailed appellant’s attorney and asked whether appellant still needed the record
from the hearing requested. “After a week or two,” she “did hear back that [the appellant’s
attorney] did need [the record prepared].” Wagner states that she then “meant to file an
extension” but “simply forgot.” She requests an extension to January 3, 2019. Thus, although
appellant’s attorney Jacqueline Lamerson and Patricia Wagner knew about the need for this
record since October, neither of them informed this Court.

       We ORDER Patricia Wagner to file the reporter’s record on or before January 3, 2019.
No extensions will be granted. If Patricia Wagner does not file the reporter’s record on or before
January 3, 2019, an order may be issued directing Patricia Wagner to appear and show cause
why she should not be held in contempt for failing to file the record.

       Appellant’s brief will be due thirty days after Patricia Wagner files the reporter’s record.
Appellant should not expect any further extensions of time to file his brief.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court